Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 25, 2018

                                      No. 04-17-00058-CR

                                  David Alexander ZUNIGA,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR4390B
                           Honorable Sid L. Harle, Judge Presiding

                                           ORDER
       In accordance with this court’s opinion of this date, counsel’s motion to withdraw is
GRANTED, and the appeal is ABATED and the cause is REMANDED to the trial court for
appointment of new counsel to represent appellant on appeal.

       The trial court clerk is ORDERED to file a supplemental clerk’s record containing the order
appointing new appellate counsel within thirty days from the date of this order.

       It is so ORDERED on July 25, 2018.



                                                 _____________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2018.

                                                _____________________________
                                                Keith E. Hottle, Clerk of Court